 


110 HR 840 RH: Homeless Emergency Assistance and Rapid Transition to Housing Act of 2008
U.S. House of Representatives
2008-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 583 
110th CONGRESS 2d Session 
H. R. 840 
[Report No. 110–906] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 6, 2007 
Ms. Carson (for herself, Mr. Davis of Kentucky, Ms. Lee, and Mr. Renzi) introduced the following bill; which was referred to the Committee on Financial Services 
 

October 2, 2008
Additional sponsors: Ms. Corrine Brown of Florida, Mr. Fattah, Mrs. Christensen, Mr. McGovern, Ms. Kilpatrick, Mr. Moran of Virginia, Ms. Castor, Mr. Carnahan, Mr. Sires, Ms. Jackson-Lee of Texas, Mr. Payne, Mr. Grijalva, Mr. Johnson of Georgia, Mr. Cummings, Ms. Schwartz, Mr. Davis of Illinois, Mr. Hinojosa, Mr. McHugh, Mr. Cleaver, Ms. Bordallo, Mr. Stark, Mr. Lynch, Mr. Patrick J. Murphy of Pennsylvania, Mr. Lewis of Georgia, Ms. Schakowsky, Mr. Clay, Ms. Hirono, Ms. Moore of Wisconsin, Mr. Rush, Mr. Rangel, Mr. Al Green of Texas, Mr. Lantos, Ms. Woolsey, Mr. Cohen, Mr. Jefferson, Mr. Bishop of New York, Mrs. Napolitano, Mr. Holt, Mr. Hinchey, Mr. Honda, Ms. Berkley, Mrs. Jones of Ohio, Mr. Delahunt, Mr. Blumenauer, Mr. Abercrombie, Ms. Watson, Mrs. Maloney of New York, Mr. Serrano, Mr. Jackson of Illinois, Mr. Lewis of Kentucky, Mr. Rothman, Mr. Meek of Florida, Ms. Norton, Mr. Ellison, Mr. Kagen, Ms. McCollum of Minnesota, Ms. Clarke, Mr. Yarmuth, Mr. Wilson of Ohio, Mr. Ryan of Ohio, Mr. Scott of Georgia, Mr. Filner, Mr. Hare, Mr. Pastor, Mr. Udall of New Mexico, Mr. Capuano, Ms. Eshoo, Mr. Israel, Mr. George Miller of California, Mr. Donnelly, Ms. Sutton, Mr. Weiner, Ms. Harman, Mr. Wexler, Mr. Gutierrez, Mr. Berry, Mr. Moore of Kansas, Mr. Berman, Mr. Murtha, Mr. Kildee, Mr. Brady of Pennsylvania, Ms. Herseth Sandlin, and Mr. Pallone

 
October 2, 2008 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on February 6, 2007 
 
A BILL 
To amend the McKinney-Vento Homeless Assistance Act to consolidate the housing assistance programs for homeless persons under title IV of such Act, and for other purposes. 
 
 
1.Short title and table of contents 
(a)Short titleThis Act may be cited as the Homeless Emergency Assistance and Rapid Transition to Housing Act of 2008. 
(b)Table of contentsThe table of contents for this Act is as follows: 

Sec. 1. Short title and table of contents. 
Sec. 2. Findings and purposes. 
Sec. 3. Definition of homelessness. 
Sec. 4. United States Interagency Council on Homelessness. 
Title I—Housing Assistance General Provisions 
Sec. 101. Definitions. 
Sec. 102. Community homeless assistance planning boards. 
Sec. 103. General provisions. 
Sec. 104. Protection of personally identifying information by victim service providers. 
Sec. 105. Authorization of appropriations. 
Title II—Emergency Solutions Grants Program 
Sec. 201. Grant assistance. 
Sec. 202. Eligible activities. 
Sec. 203. Participation in Homeless Management Information System. 
Sec. 204. Administrative provision. 
Title III—Continuum of Care Program 
Sec. 301. Continuum of care. 
Sec. 302. Eligible activities. 
Sec. 303. High performing communities. 
Sec. 304. Program requirements. 
Sec. 305. Selection criteria, allocation amounts, and funding. 
Sec. 306. Research. 
Title IV—Rural housing stability assistance program 
Sec. 401. Rural housing stability assistance. 
Sec. 402. GAO study of homelessness and homeless assistance in rural areas. 
Title V—Repeals and Conforming Amendments 
Sec. 501. Repeals. 
Sec. 502. Conforming amendments. 
Sec. 503. Effective date. 
Sec. 504. Regulations. 
Sec. 505. Amendment to table of contents.  
2.Findings and purposes 
(a)FindingsThe Congress finds that— 
(1)a lack of affordable housing and limited scale of housing assistance programs are the primary causes of homelessness; and 
(2)homelessness affects all types of communities in the United States, including rural, urban, and suburban areas. 
(b)PurposesThe purposes of this Act are— 
(1)to consolidate the separate homeless assistance programs carried out under title IV of the McKinney-Vento Homeless Assistance Act (consisting of the supportive housing program and related innovative programs, the safe havens program, the section 8 assistance program for single-room occupancy dwellings, and the shelter plus care program) into a single program with specific eligible activities;  
(2)to codify in Federal law the continuum of care planning process as a required and integral local function necessary to generate the local strategies for ending homelessness; and 
(3)to establish a Federal goal of ensuring that individuals and families who become homeless return to permanent housing within 30 days.
3.Definition of homelessness 
(a)In generalSection 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302) is amended— 
(1)by redesignating subsections (b) and (c) as subsections (c) and (d); and 
(2)by striking subsection (a) and inserting the following: 
 
(a)In generalFor purposes of this Act, the terms homeless, homeless individual, and homeless person means— 
(1)an individual or family who lacks a fixed, regular, and adequate nighttime residence; 
(2)an individual or family with a primary nighttime residence that is a public or private place not designed for or ordinarily used as a regular sleeping accommodation for human beings, including a car, park, abandoned building, bus or train station, airport, or camping ground; 
(3)an individual or family living in a supervised publicly or privately operated shelter designated to provide temporary living arrangements (including hotels and motels paid for by Federal, State, or local government programs for low-income individuals or by charitable organizations, congregate shelters, and transitional housing); 
(4)an individual who resided in a shelter or place not meant for human habitation and who is exiting an institution where he or she temporarily resided; and 
(5)an individual or family who— 
(A)will imminently lose their housing, including housing they own, rent, or live in without paying rent, are sharing with others, and rooms in hotels or motels not paid for by Federal, State, or local government programs for low-income individuals or by charitable organizations, as evidenced by— 
(i)a court order resulting from an eviction action that notifies the individual or family that they must leave within 14 days; 
(ii)the individual or family having a primary nighttime residence that is a room in a hotel or motel and where they lack the resources necessary to reside there for more than 14 days; 
(iii)credible evidence indicating that the owner or renter of the housing will not allow the individual or family to stay for more than 14 days, and any oral statement from an individual or family seeking homeless assistance that is found to be credible shall be considered credible evidence for purposes of this clause; or 
(iv)such other factors that the Secretary determines will likely result in the individual or family becoming homeless, which may include recent history of homelessness or residential instability; 
(B)has no subsequent residence identified; and 
(C)lacks the resources or support networks needed to obtain other permanent housing. 
(b)Domestic violence and other dangerous or life-threatening conditionsNotwithstanding any other provision of this section, the Secretary shall consider to be homeless any individual or family who is fleeing, or is attempting to flee, domestic violence, dating violence, sexual assault, stalking, or other dangerous or life-threatening conditions in the individual’s or family’s current housing situation, including where the health and safety of children are jeopardized, and who have no other residence and lack the resources or support networks to obtain other permanent housing.. 
(b)RegulationsNot later than the expiration of the 6-month period beginning upon the date of the enactment of this Act, the Secretary of Housing and Urban Development shall issue regulations that provide sufficient guidance to recipients of funds under title IV of the McKinney-Vento Homeless Assistance Act to allow uniform and consistent implementation of the requirements of section 103 of such Act, as amended by subsection (a) of this section. This subsection shall take effect on the date of the enactment of this Act. 
(c)Clarification of effect on other lawsThis section and the amendments made by this section to section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302) may not be construed to affect, alter, limit, annul, or supersede any other provision of Federal law providing a definition of homeless, homeless individual, or homeless person for purposes other than such Act, except to the extent that such provision refers to such section 103 or the definition provided in such section 103.  
(d)GAO studyThe Comptroller General of the United States shall conduct a study to examine and determine the following: 
(1)The best available point-in-time and longitudinal estimates available of the number of individuals and families nationwide who are homeless— 
(A)as such term is defined in section 103(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302(a)), as in effect immediately before the enactment of this Act; 
(B)as such term is defined in paragraphs (1) through (4) of section 103(a) of such Act, as amended by this section; 
(C)as such term is defined in section 103(a)(5) of such Act, as amended by this section (relating to imminent loss of housing); and 
(D)as such term is defined in other provisions of Federal law. 
(2)The best estimates available of the overlap among the populations included in the estimates under subparagraphs (A) through (D) of paragraph (1). 
(3)The quality of the data underlying the each of the estimates under subparagraphs (A) through (D) of paragraph (1). 
(4)The cost and feasibility of conducting high-quality nationwide point-in-time counts, and longitudinal counts over a duration of more than one year, of homeless individuals and families under each of the definitions of homelessness referred to in subparagraphs (A) through (D) of paragraph (1). 
(5)The best available longitudinal data, covering a minimum of six months, on the residential movement of individuals and families who are homeless under the definitions referred to in paragraph (1)(D), but not under the definitions referred to in paragraph (1)(A) or (1)(B), into circumstances that meet the definition of homelessness under paragraph (1)(A) or (1)(B). 
(6)The best available data to enable prediction of whether an individual or family that is homeless under the definitions referred to in paragraph (1)(D), but not under the definition referred to in paragraph (1)(A) or (1)(B), will within the next 12 months meet the definition of homelessness under paragraph (1)(A) or (1)(B). 
(7)The best available research on the effectiveness of activities eligible for funding under this title IV of the McKinney-Vento Homeless Assistance Act at improving the housing conditions of households described in paragraph (1)(D), but not in subparagraphs (A) through (C) of paragraph (1). 
(8)The best available data on the childhood housing, child welfare, and other experiences of adults who are currently homeless, including individuals or heads of household who are chronically homeless, to determine whether homelessness as a child, as defined under subparagraphs (A) through (D) of paragraph (1), or other traumatic childhood experiences, including sexual abuse, predict an increased likelihood of adult homelessness. 
(9)The extent to which the definitions of homeless set forth in provisions of Federal law other than section 103 of the McKinney-Vento Homeless Assistance Act fulfill the purposes of the programs authorized by those provisions.Not later than the expiration of the 12-month period beginning upon the date of the enactment of this Act, the Comptroller General shall submit to the Congress a report setting forth the findings and conclusions of the study required under this subsection. This subsection shall take effect on the date of the enactment of this Act.
4.United States Interagency Council on Homelessness 
(a)In generalTitle II of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11311 et seq.) is amended— 
(1)in section 201 (42 U.S.C. 11311), by inserting before the period at the end the following whose mission shall be to coordinate the Federal response to homelessness and to create a national partnership at every level of government and with the private sector to reduce and end homelessness in the nation while maximizing the effectiveness of the Federal Government in contributing to the end of homelessness; 
(2)in section 202 (42 U.S.C. 11312)— 
(A)in subsection (a)— 
(i)by redesignating paragraph (16) as paragraph (22); and 
(ii)by inserting after paragraph (15) the following: 
 
(16)The Commissioner of Social Security, or the designee of the Commissioner. 
(17)The Attorney General of the United States, or the designee of the Attorney General. 
(18)The Director of the Office of Management and Budget, or the designee of the Director. 
(19)The Director of the Office of Faith-Based and Community Initiatives, or the designee of the Director. 
(20)The Director of USA FreedomCorps, or the designee of the Director. 
(21)The Commissioner of the Internal Revenue Service, or the designee of the Commissioner.; 
(B)in subsection (c), by striking annually and inserting four times each year, and the rotation of the positions of Chairperson and Vice Chairperson required under subsection (b) shall occur at the first meeting of each year; and 
(C)by adding at the end the following: 
 
(e)AdministrationThe Executive Director of the Council shall report to the Director of Domestic Policy Council.; 
(3)in section 203(a) (42 U.S.C. 11313(a))— 
(A)by redesignating paragraphs (1), (2), (3), (4), (5), (6), and (7) as paragraphs (2), (3), (4), (5), (11), (12), and (13), respectively; 
(B)by inserting before paragraph (2), as so redesignated by subparagraph (A), the following: 
 
(1)not later than 12 months after the date of the enactment of the Homeless Emergency Assistance and Rapid Transition to Housing Act of 2008, develop, make available for public comment, and submit to the President and to Congress a National Strategic Plan to End Homelessness, and shall update such plan annually;; 
(C)in paragraph (5), as redesignated by subparagraph (A), by striking at least 2, but in no case more than 5 and inserting not less than 5, but in no case more than 10; 
(D)by inserting after paragraph (5), as so redesignated by subparagraph (A), the following: 
 
(6)encourage the creation of State Interagency Councils on Homelessness and the formulation of jurisdictional 10-year plans to end homelessness at state, city, and county levels; 
(7)annually obtain from Federal agencies their identification of consumer-oriented entitlement and other resources for which persons experiencing homelessness may be eligible and the agencies’ identification of improvements to ensure access; develop mechanisms to ensure access by persons experiencing homelessness to all Federal, State, and local programs for which the persons are eligible, and to verify collaboration among entities within a community that receive Federal funding under programs targeted for persons experiencing homelessness, and other programs for which persons experiencing homelessness are eligible, including mainstream programs identified by the Government Accountability Office in the reports entitled Homelessness: Coordination and Evaluation of Programs Are Essential, issued February 26, 1999, and Homelessness: Barriers to Using Mainstream Programs, issued July 6, 2000; 
(8)conduct research and evaluation related to its functions as defined in this section; 
(9)develop joint federal agency and other initiatives to fulfill the goals of the agency; 
(10)participate in Federal agency policy development, and development, review, evaluation, and timing of all related Federal funding competitions;; 
(E)in paragraph (12), as so redesignated by subparagraph (A), by striking and at the end; 
(F)in paragraph (13), as so redesignated by subparagraph (A), by striking the period at the end and inserting a semicolon; 
(G)by adding at the end the following new paragraphs: 
 
(14)develop constructive alternatives to criminalizing homelessness and eliminate laws and policies that prohibit sleeping, feeding, sitting, resting, or lying in public spaces when there are no suitable alternatives, result in the destruction of a homeless person’s property without due process, or are selectively enforced against homeless persons; and 
(15)not later than the expiration of the 6-month period beginning upon completion of the study required under section 3(d) of the Homeless Emergency Assistance and Rapid Transition to Housing Act of 2008, convene a meeting of representatives of all Federal agencies and committees of the House of Representatives and the Senate having jurisdiction over any Federal program to assist homeless individuals or families, local and State governments, academic researchers who specialize in homelessness, nonprofit housing and service providers that receive funding under any Federal program to assist homeless individuals or families, organizations advocating on behalf of such nonprofit providers and homeless persons receiving housing or services under any such Federal program, and homeless persons receiving housing or services under any such Federal program, at which meeting such representatives shall discuss all issues relevant to whether the definitions of homeless under paragraphs (1) through (4) of section 103(a) of the McKinney-Vento Homeless Assistance Act, as amended by section 3 of the Homeless Emergency Assistance and Rapid Transition to Housing Act of 2008, should be modified by the Congress, including whether there is a compelling need for a uniform definition of homelessness under Federal law, the extent to which the differences in such definitions create barriers for individuals to accessing services and to collaboration between agencies, and the relative availability, and barriers to access by persons defined as homeless, of mainstream programs identified by the Government Accountability Office in the two reports identified in paragraph (7) of this subsection; and shall submit transcripts of such meeting, and any majority and dissenting recommendations from such meetings, to each committee of the House of Representatives and the Senate having jurisdiction over any Federal program to assist homeless individuals or families not later than the expiration of the 60-day period beginning upon conclusion of such meeting.. 
(4)in section 203(b) (42 U.S.C. 11313(b))— 
(A)in paragraph (1)— 
(i)by striking Federal and inserting national; 
(ii)by striking ; and and inserting and pay for expenses of attendance at meetings which are concerned with the functions or activities for which the appropriation is made;; 
(B)in paragraph (2), by striking the period at the end and inserting ; and; and 
(C)by inserting after paragraph (2) the following: 
 
(3)establish a National Advisory Panel to advise and assist the Council in achieving its mission by convening a national group of experts in policy and practice from the public and private sector, including consumers.; 
(5)in section 203(c)(1) (42 U.S.C. 11313(c)(1))— 
(A)in subparagraph (B), by striking ; and and inserting a semicolon; 
(B)in subparagraph (C), by striking the period at the end and inserting ; and; 
(C)by adding at the end the following: 
 
(D)efforts by such agency to prevent homelessness through agency initiatives in targeted or mainstream programs.; 
(6)in section 204, by striking subsection (a) and inserting the following: 
 
(a)DirectorThe President shall appoint an Executive Director, with the advice and consent of the Senate, who shall serve at the pleasure of the President, and who shall be compensated at a rate not to exceed the maximum level for the Senior Executive Service.. 
(7)in section 205(d) (42 U.S.C. 11315(d)), by striking property. and inserting property, both real and personal, public and private, without fiscal year limitation, for the purpose of aiding or facilitating the work of the Council.; and 
(8)by striking section 208 (42 U.S.C. 11318) and inserting the following: 
 
208.Authorization of appropriationsThere are authorized to be appropriated to carry out this title $3,000,000 for fiscal year 2009 and such sums as may be necessary for fiscal years 2010, 2011, 2012, and 2013. Any amounts appropriated to carry out this title shall remain available until expended.. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on, and shall apply beginning on, the date of the enactment of this Act .
IHousing Assistance General Provisions 
101.DefinitionsSubtitle A of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11361 et seq.) is amended— 
(1)by striking the subtitle heading and inserting the following: 
 
AGeneral Provisions; 
(2)by redesignating sections 401 and 402 (42 U.S.C. 11361, 11362) as sections 403 and 406, respectively; and 
(3)by inserting before section 403 (as so redesignated by paragraph (2) of this section) the following new section: 
 
401.DefinitionsFor purposes of this title: 
(1)At risk of homelessnessThe term at risk of homelessness means, with respect to an individual or family, that the individual or family— 
(A)has income below 30 percent of median income for the geographic area; 
(B)has insufficient resources immediately available to attain housing stability; and 
(C) 
(i)has moved frequently because of economic reasons; 
(ii)is living in the home of another because of economic hardship; 
(iii)has been notified that their right to occupy their current housing or living situation will be terminated; 
(iv)lives in a hotel or motel; 
(v)lives in severely overcrowded housing; 
(vi)is exiting an institution; or 
(vii)otherwise lives in housing that has characteristics associated with instability and an increased risk of homelessness.Such term includes all families with children and youth defined as homeless under other Federal statutes. 
(2)Chronically homeless 
(A)In generalThe term chronically homeless means, with respect to an individual or family, that the individual or family— 
(i)is homeless and lives or resides in a place not meant for human habitation, a safe haven, or in an emergency shelter; 
(ii)has been homeless and living or residing in a place not meant for human habitation, a safe haven, or in an emergency shelter continuously for at least 1 year or on at least 4 separate occasions in the last 3 years; and 
(iii)has an adult head of household (or a minor head of household if no adult is present in the household) with a diagnosable substance use disorder, serious mental illness, developmental disability (as defined in section 102 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002)), post traumatic stress disorder, cognitive impairments resulting from a brain injury, or chronic physical illness or disability, including the co-occurrence of 2 or more of those conditions. 
(B)Rule of constructionA person who currently lives or resides in an institutional care facility, including a jail, substance abuse or mental health treatment facility, hospital or other similar facility, and has resided there for fewer than 90 days shall be considered chronically homeless if such person met all of the requirements described in subparagraph (A) prior to entering that facility. 
(3)Collaborative applicantThe term collaborative applicant means an entity that— 
(A)carries out the duties specified in section 402; 
(B)serves as the applicant for project sponsors who jointly submit a single application for a grant under subtitle C in accordance with a collaborative process; and 
(C)if the entity is a legal entity and is awarded such grant, receives such grant directly from the Secretary. 
(4)Collaborative applicationThe term collaborative application means an application for a grant under subtitle C that— 
(A)satisfies section 422; and 
(B)is submitted to the Secretary by a collaborative applicant. 
(5)Consolidated planThe term Consolidated Plan means a comprehensive housing affordability strategy and community development plan required in part 91 of title 24, Code of Federal Regulations. 
(6)Eligible entityThe term eligible entity means, with respect to a subtitle, a public entity, a private entity, or an entity that is a combination of public and private entities, that is eligible to directly receive grant amounts under such subtitle. 
(7)Families with children and youth defined as homeless under other Federal statutesThe term families with children and youth defined as homeless under other Federal statutes means any children or youth that are defined as homeless under any Federal statute other than this subtitle, but are not defined as homeless under section 103, and shall also include the parent, parents, or guardian of such children or youth under subtitle B of title VII this Act (42 U.S.C. 11431 et seq.). 
(8)Geographic areaThe term geographic area means a State, metropolitan city, urban county, town, village, or other nonentitlement area, or a combination or consortia of such, in the United States, as described in section 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306). 
(9)Homeless individual with a disability 
(A)In generalThe term homeless individual with a disability means an individual who is homeless, as defined in section 103, and has a disability that— 
(i) 
(I)is expected to be long-continuing or of indefinite duration; 
(II)substantially impedes the individual’s ability to live independently; 
(III)could be improved by the provision of more suitable housing conditions; and 
(IV)is a physical, mental, or emotional impairment, including an impairment caused by alcohol or drug abuse, post traumatic stress disorder, or brain injury; 
(ii)is a developmental disability, as defined in section 102 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002); or 
(iii)is the disease of acquired immunodeficiency syndrome or any condition arising from the etiologic agency for acquired immunodeficiency syndrome. 
(B)RuleNothing in clause (iii) of subparagraph (A) shall be construed to limit eligibility under clause (i) or (ii) of subparagraph (A). 
(10)Legal entityThe term legal entity means— 
(A)an entity described in section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3)) and exempt from tax under section 501(a) of such Code; 
(B)an instrumentality of State or local government; or 
(C)a consortium of instrumentalities of State or local governments that has constituted itself as an entity. 
(11)Metropolitan city; urban county; nonentitlement areaThe terms metropolitan city, urban county, and nonentitlement area have the meanings given such terms in section 102(a) of the Housing and Community Development Act of 1974 (42 U.S.C. 5302(a)). 
(12)NewThe term new means, with respect to housing, that no assistance has been provided under this title for the housing. 
(13)Operating CostsThe term operating costs means expenses incurred by a project sponsor operating transitional housing or permanent housing under this title with respect to— 
(A)the administration, maintenance, repair, and security of such housing; 
(B)utilities, fuel, furnishings, and equipment for such housing; or 
(C)coordination of services as needed to ensure long-term housing stability. 
(14)Outpatient health servicesThe term outpatient health services means outpatient health care services, mental health services, and outpatient substance abuse services. 
(15)Permanent housingThe term permanent housing means community-based housing without a designated length of stay, and includes both permanent supportive housing and permanent housing without supportive services. 
(16)Personally identifying informationThe term personally identifying information means individually identifying information for or about an individual, including information likely to disclose the location of a victim of domestic violence, dating violence, sexual assault, or stalking, including— 
(A)a first and last name; 
(B)a home or other physical address; 
(C)contact information (including a postal, e-mail or Internet protocol address, or telephone or facsimile number); 
(D)a Social Security number; and 
(E)any other information, including date of birth, racial or ethnic background, or religious affiliation, that, in combination with any other non-personally identifying information, would serve to identify any individual. 
(17)Private nonprofit organizationThe term private nonprofit organization means an organization— 
(A)no part of the net earnings of which inures to the benefit of any member, founder, contributor, or individual; 
(B)that has a voluntary board; 
(C)that has an accounting system, or has designated a fiscal agent in accordance with requirements established by the Secretary; and 
(D)that practices nondiscrimination in the provision of assistance. 
(18)ProjectThe term project means, with respect to activities carried out under subtitle C, eligible activities described in section 423(a), undertaken pursuant to a specific endeavor, such as serving a particular population or providing a particular resource. 
(19)Project-basedThe term project-based means, with respect to rental assistance, that the assistance is provided pursuant to a contract that— 
(A)is between— 
(i)the recipient or a project sponsor; and 
(ii)an owner of a structure that exists as of the date the contract is entered into; and 
(B)provides that rental assistance payments shall be made to the owner and that the units in the structure shall be occupied by eligible persons for not less than the term of the contract. 
(20)Project sponsorThe term project sponsor means, with respect to proposed eligible activities, the organization directly responsible for carrying out the proposed eligible activities. 
(21)RecipientExcept as used in subtitle B, the term recipient means an eligible entity who— 
(A)submits an application for a grant under section 422 that is approved by the Secretary; 
(B)receives the grant directly from the Secretary to support approved projects described in the application; and 
(C) 
(i)serves as a project sponsor for the projects; or 
(ii)awards the funds to project sponsors to carry out the projects. 
(22)SecretaryThe term Secretary means the Secretary of Housing and Urban Development. 
(23)Serious mental illnessThe term serious mental illness means a severe and persistent mental illness or emotional impairment that seriously limits a person’s ability to live independently. 
(24)Solo applicantThe term solo applicant means an entity that is an eligible entity, directly submits an application for a grant under subtitle C to the Secretary, and, if awarded such grant, receives such grant directly from the Secretary. 
(25)Sponsor-basedThe term sponsor-based means, with respect to rental assistance, that the assistance is provided pursuant to a contract that— 
(A)is between— 
(i)the recipient or a project sponsor; and 
(ii)an independent entity that— 
(I)is a private organization; and 
(II)owns or leases dwelling units; and 
(B)provides that rental assistance payments shall be made to the independent entity and that eligible persons shall occupy such assisted units. 
(26)StateExcept as used in subtitle B, the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, the Trust Territory of the Pacific Islands, and any other territory or possession of the United States. 
(27)Supportive servicesThe term supportive services means services that address the special needs of people served by a project, including— 
(A)the establishment and operation of a child care services program for families experiencing homelessness; 
(B)the establishment and operation of an employment assistance program, including providing job training; 
(C)the provision of outpatient health services, food, and case management; 
(D)the provision of assistance in obtaining permanent housing, employment counseling, and nutritional counseling; 
(E)the provision of outreach services, advocacy, life skills training, and housing search and counseling services; 
(F)the provision of mental health services, trauma counseling, and victim services; 
(G)the provision of assistance in obtaining other Federal, State, and local assistance available for residents of supportive housing (including mental health benefits, employment counseling, and medical assistance, but not including major medical equipment); 
(H)the provision of legal services for purposes including requesting reconsiderations and appeals of veterans and public benefit claim denials and resolving outstanding warrants that interfere with an individual’s ability to obtain and retain housing; 
(I)the provision of— 
(i)transportation services that facilitate an individual’s ability to obtain and maintain employment; and 
(ii)health care; and 
(J)other supportive services necessary to obtain and maintain housing. 
(28)Tenant-basedThe term tenant-based means, with respect to rental assistance, assistance that— 
(A)allows an eligible person to select a housing unit in which such person will live using rental assistance provided under subtitle C, except that if necessary to assure that the provision of supportive services to a person participating in a program is feasible, a recipient or project sponsor may require that the person live— 
(i)in a particular structure or unit for not more than the first year of the participation; or 
(ii)within a particular geographic area for the full period of the participation, or the period remaining after the period referred to in subparagraph (A); and 
(B)provides that a person may receive such assistance and move to another structure, unit, or geographic area if the person has complied with all other obligations of the program and has moved out of the assisted dwelling unit in order to protect the health or safety of an individual who is or has been the victim of domestic violence, dating violence, sexual assault, or stalking, and who reasonably believed he or she was imminently threatened by harm from further violence if he or she remained in the assisted dwelling unit. 
(29)Transitional housingThe term transitional housing means housing the purpose of which is to facilitate the movement of individuals and families experiencing homelessness to permanent housing within 24 months or such longer period as the Secretary determines necessary. 
(30)Unified funding agencyThe term unified funding agency means a collaborative applicant that performs the duties described in section 402(g). 
(31)Underserved populationsThe term underserved populations includes populations underserved because of geographic location, underserved racial and ethnic populations, populations underserved because of special needs (such as language barriers, disabilities, alienage status, or age), and any other population determined to be underserved by the Secretary, as appropriate. 
(32)Victim service providerThe term victim service provider means a private nonprofit organization whose primary mission is to provide services to victims of domestic violence, dating violence, sexual assault, or stalking. Such term includes rape crisis centers, battered women’s shelters, domestic violence transitional housing programs, and other programs. 
(33)Victim servicesThe term victim services means services that assist domestic violence, dating violence, sexual assault, or stalking victims, including services offered by rape crisis centers and domestic violence shelters, and other organizations, with a documented history of effective work concerning domestic violence, dating violence, sexual assault, or stalking.. 
102.Community homeless assistance planning boardsSubtitle A of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11361 et seq.) is amended by inserting after section 401 (as added by section 101(3) of this Act) the following new section: 
 
402.Collaborative applicants 
(a)Establishment and designationA collaborative applicant shall be established for a geographic area by the relevant parties in that geographic area to— 
(1)submit an application for amounts under this subtitle; and 
(2)perform the duties specified in subsection (f) and, if applicable, subsection (g). 
(b)No requirement To be a legal entityAn entity may be established to serve as a collaborative applicant under this section without being a legal entity. 
(c)Remedial actionIf the Secretary finds that a collaborative applicant for a geographic area does not meet the requirements of this section, or if there is no collaborative applicant for a geographic area, the Secretary may take remedial action to ensure fair distribution of grant amounts under subtitle C to eligible entities within that area. Such measures may include designating another body as a collaborative applicant, or permitting other eligible entities to apply directly for grants. 
(d)ConstructionNothing in this section shall be construed to displace conflict of interest or government fair practices laws, or their equivalent, that govern applicants for grant amounts under subtitles B and C. 
(e)Appointment of agent 
(1)In generalSubject to paragraph (2), a collaborative applicant may designate an agent to— 
(A)apply for a grant under section 422(c); 
(B)receive and distribute grant funds awarded under subtitle C; and 
(C)perform other administrative duties. 
(2)Retention of dutiesAny collaborative applicant that designates an agent pursuant to paragraph (1) shall regardless of such designation retain all of its duties and responsibilities under this title. 
(f)DutiesA collaborative applicant shall— 
(1)design a collaborative process for the development of an application under subtitle C, and for evaluating the outcomes of projects for which funds are awarded under subtitle B, in such a manner as to provide information necessary for the Secretary— 
(A)to determine compliance with— 
(i)the program requirements under section 426; and 
(ii)the selection criteria described under section 427; and 
(B)to establish priorities for funding projects in the geographic area involved; 
(2)participate in the Consolidated Plan for the geographic area served by the collaborative applicant; 
(3)ensure operation of, and consistent participation by, project sponsors in a community-wide homeless management information system (in this subsection referred to as HMIS) that— 
(A)collects unduplicated counts of individuals and families experiencing homelessness; 
(B)analyzes patterns of use of assistance provided under subtitles B and C for the geographic area involved; 
(C)provides information to project sponsors and applicants for needs analyses and funding priorities; and 
(D)is developed in accordance with standards established by the Secretary, including standards that provide for— 
(i)encryption of data collected for purposes of HMIS; 
(ii)documentation, including keeping an accurate accounting, proper usage, and disclosure, of HMIS data; 
(iii)access to HMIS data by staff, contractors, law enforcement, and academic researchers; 
(iv)rights of persons receiving services under this title; 
(v)criminal and civil penalties for unlawful disclosure of data; and 
(vi)such other standards as may be determined necessary by the Secretary; and 
(4)certify as to whether or not the applicable States and units of general local government are criminalizing homelessness through the enforcement of any laws or policies that prohibit sleeping, feeding, sitting, resting, or lying in public spaces when there are no suitable alternatives, or that result in the destruction of a homeless person’s property without due process, or through the selective enforcement of laws or policies against homeless persons. 
(g)Unified funding 
(1)In generalIn addition to the duties described in subsection (f), a collaborative applicant shall receive from the Secretary and distribute to other project sponsors in the applicable geographic area funds for projects to be carried out by such other project sponsors, if— 
(A)the collaborative applicant— 
(i)applies to undertake such collection and distribution responsibilities in an application submitted under this subtitle; and 
(ii)is selected to perform such responsibilities by the Secretary; or 
(B)the Secretary designates the collaborative applicant as the unified funding agency in the geographic area, after— 
(i)a finding by the Secretary that the applicant— 
(I)has the capacity to perform such responsibilities; and 
(II)would serve the purposes of this Act as they apply to the geographic area; and 
(ii)the Secretary provides the collaborative applicant with the technical assistance necessary to perform such responsibilities as such assistance is agreed to by the collaborative applicant. 
(2)Required actions by a unified funding agencyA collaborative applicant that is either selected or designated as a unified funding agency for a geographic area under paragraph (1) shall— 
(A)require each project sponsor who is funded by a grant received under subtitle C to establish such fiscal control and fund accounting procedures as may be necessary to assure the proper disbursal of, and accounting for, Federal funds awarded to the project sponsor under subtitle C in order to ensure that all financial transactions carried out under subtitle C are conducted, and records maintained, in accordance with generally accepted accounting principles; and 
(B)arrange for an annual survey, audit, or evaluation of the financial records of each project carried out by a project sponsor funded by a grant received under subtitle C. 
(h)Conflict of interestNo board member of a collaborative applicant may participate in decisions of the collaborative applicant concerning the award of a grant, or provision of other financial benefits, to such member or the organization that such member represents.. 
103.General provisionsSubtitle A of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11361 et seq.) is amended by inserting after section 403 (as so redesignated by section 101(2) of this Act) the following new sections: 
 
404.Preventing involuntary family separation 
(a)In generalAfter the expiration of the 2-year period that begins upon the date of the enactment of the Homeless Emergency Assistance and Rapid Transition to Housing Act of 2008, and except as provided in subsection (b), any project sponsor receiving funds under this title to provide emergency shelter, transitional housing, or permanent housing to families with children under age 18 shall not deny admission to any family based on the age of any child under age 18. 
(b)ExceptionNotwithstanding the requirement under subsection (a), project sponsors of transitional housing receiving funds under this title may target transitional housing resources to families with children of a specific age only if the project sponsor— 
(1)operates a transitional housing program that has a primary purpose of implementing an evidence-based practice that requires that housing units be targeted to families with children in a specific age group; and 
(2)provides such assurances, as the Secretary shall require, that an equivalent appropriate alternative living arrangement for the whole family or household unit has been secured. 
405.Technical assistance 
(a)In GeneralThe Secretary shall make available technical assistance to private nonprofit organizations and other nongovernmental entities, States, metropolitan cities, urban counties, and counties that are not urban counties, to implement effective planning processes for preventing and ending homelessness, to improve their capacity to prepare collaborative applications, to prevent the separation of families in emergency shelter or other housing programs, and to adopt and provide best practices in housing and services for persons experiencing homeless. 
(b)ReservationThe Secretary shall reserve not more than 1 percent of the funds made available for any fiscal year for carrying out subtitles B and C, to provide technical assistance under subsection (a).. 
104.Protection of personally identifying information by victim service providersSubtitle A of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11361 et seq.), as amended by the preceding provisions of this title, is further amended by adding at the end the following new section: 
 
407.Protection of personally identifying information by victim service providersIn the course of awarding grants or implementing programs under this title, the Secretary shall instruct any victim service provider that is a recipient or subgrantee not to disclose for purposes of the Homeless Management Information System any personally identifying information about any client. The Secretary may, after public notice and comment, require or ask such recipients and subgrantees to disclose for purposes of the Homeless Management Information System non-personally identifying information that has been de-identified, encrypted, or otherwise encoded. Nothing in this section shall be construed to supersede any provision of any Federal, State, or local law that provides greater protection than this subsection for victims of domestic violence, dating violence, sexual assault, or stalking.. 
105.Authorization of appropriationsSubtitle A of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11361 et seq.), as amended by the preceding provisions of this title, is further amended by adding at the end the following new section: 
 
408.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated to carry out this title $2,200,000,000 for fiscal year 2010 and such sums as may be necessary for each of fiscal years 2011, 2012, and 2013. 
(b)Permanent housing renewalsOf the amounts made available pursuant to subsection (a), $595,000,000 for fiscal year 2010, $670,000,000 for fiscal year 2011, $745,000,000 for fiscal year 2012, and $825,000,000 for fiscal year 2013, shall be for renewal for one year of expiring contracts for leasing, rental assistance, and operating costs for permanent housing..
IIEmergency Solutions Grants Program 
201.Grant assistanceSubtitle B of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11371 et seq.) is amended— 
(1)by striking the subtitle heading and inserting the following: 
 
BEmergency Solutions Grants Program; 
(2)by striking section 417 (42 U.S.C. 11377); 
(3)by redesignating sections 413 through 416 (42 U.S.C. 11373–6) as sections 414 through 417, respectively; and 
(4)by striking section 412 (42 U.S.C. 11372) and inserting the following: 
 
412.Grant assistanceThe Secretary shall make grants to States and local governments (and to private nonprofit organizations providing assistance to persons experiencing homelessness or at risk of homelessness, in the case of grants made with reallocated amounts) for the purpose of carrying out activities described in section 415. 
413.Amount and allocation of assistance 
(a)In generalOf the amount made available to carry out this title for a fiscal year, not including the amounts made available under section 408(b), the Secretary shall allocate nationally 20 percent of such amount for activities described in section 415. The Secretary shall be required to certify that such allocation will not adversely affect the renewal of existing projects under this subtitle and subtitle C for those individuals or families who are homeless. 
(b)AllocationAn entity that receives a grant under section 412, and serves an area that includes 1 or more geographic areas (or portions of such areas) served by collaborative applicants that submit applications under subtitle C, shall allocate the funds made available through the grant to carry out activities described in section 415, in consultation with the collaborative applicants.; 
(5)in section 414(b) (42 U.S.C. 11373(b)), as so redesignated by paragraph (3) of this section, by striking amounts appropriated and all that follows through for any and inserting amounts appropriated under section 408 and made available to carry out this subtitle for any; and 
(6)in section 414, as so redesignated by paragraph (3) of this section, by adding at the end the following new subsection: 
 
(f)Reduction of funds for criminalizing homelessnessOf the amount made available to carry out this title for a fiscal year, the Secretary shall reduce the amount of administrative funds available by half to any jurisdiction for which a collaborative applicant has submitted a certification under section 402(f)(4) that the unit of local government has criminalized homelessness. The funds shall instead be made available to the collaborative applicant for the jurisdiction. If no collaborative applicant exists for such jurisdiction, the funds shall be made available to the State to carry out this title.. 
202.Eligible activitiesThe McKinney-Vento Homeless Assistance Act is amended by striking section 415 (42 U.S.C. 11374), as so redesignated by section 201(3) of this Act, and inserting the following new section: 
 
415.Eligible activities 
(a)In generalAssistance provided under section 412 may be used for the following activities: 
(1)The renovation, major rehabilitation, or conversion of buildings to be used as emergency shelters. 
(2)The provision of essential services related to emergency shelter or street outreach, including services concerned with employment, health, education, family support services for homeless youth, substance abuse services, victim services, or mental health services, if— 
(A)such essential services have not been provided by the local government during any part of the immediately preceding 12-month period or the Secretary determines that the local government is in a severe financial deficit; or 
(B)the use of assistance under this subtitle would complement the provision of those essential services. 
(3)Maintenance, operation, insurance, provision of utilities, and provision of furnishings related to emergency shelter. 
(4)Provision of rental assistance to provide short-term or medium-term housing to homeless individuals or families or individuals or families at risk of homelessness. Such rental assistance may include tenant-based or project-based rental assistance. 
(5)Housing relocation or stabilization services for homeless individuals or families or individuals or families at risk of homelessness, including housing search, mediation or outreach to property owners, legal services, credit repair, providing security or utility deposits, utility payments, rental assistance for a final month at a location, assistance with moving costs, or other activities that are effective at— 
(A)stabilizing individuals and families in their current housing; or 
(B)quickly moving such individuals and families to other permanent housing. 
(b)Maximum allocation for emergency shelter activitiesA grantee of assistance provided under section 412 for any fiscal year may not use an amount of such assistance for activities described in paragraphs (1) through (3) of subsection (a) that exceeds the greater of— 
(1)50 percent of the aggregate amount of such assistance provided for the grantee for such fiscal year; or 
(2)the amount expended by such grantee for such activities during fiscal year most recently completed before the effective date under section 503 of the Homeless Emergency Assistance and Rapid Transition to Housing Act of 2008.. 
203.Participation in Homeless Management Information SystemSection 416 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11375), as so redesignated by section 201(3) of this Act, is amended by adding at the end the following new subsection: 
 
(f)Participation in HMISThe Secretary shall ensure that recipients of funds under this subtitle ensure the consistent participation by emergency shelters and homelessness prevention and rehousing programs in any applicable community-wide homeless management information system.. 
204.Administrative provisionSection 418 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11378) is amended by striking 5 percent and inserting 10 percent. 
IIIContinuum of Care Program 
301.Continuum of careThe McKinney-Vento Homeless Assistance Act is amended— 
(1)by striking the subtitle heading for subtitle C of title IV (42 U.S.C. 11381 et seq.) and inserting the following: 
 
CContinuum of Care Program; and 
(2)by striking sections 421 and 422 (42 U.S.C. 11381 and 11382) and inserting the following new sections: 
 
421.PurposesThe purposes of this subtitle are— 
(1)to promote community-wide commitment to the goal of ending homelessness; 
(2)to provide funding for efforts by nonprofit providers and State and local governments to quickly rehouse homeless individuals and families while minimizing the trauma and dislocation caused to individuals, families, and communities by homelessness; 
(3)to promote access to, and effective utilization of, mainstream programs described in section 203(a)(7) and programs funded with State or local resources; and 
(4)to optimize self-sufficiency among individuals and families experiencing homelessness. 
422.Continuum of care applications and grants 
(a)ProjectsThe Secretary shall award grants, on a competitive basis, and using the selection criteria described in section 427, to carry out eligible activities under this subtitle for projects that meet the program requirements under section 426, either by directly awarding funds to project sponsors or by awarding funds to unified funding agencies. 
(b)Notification of Funding AvailabilityThe Secretary shall release a notification of funding availability for grants awarded under this subtitle for a fiscal year not later than 3 months after the date of the enactment of the appropriate Act making appropriations for the Department of Housing and Urban Development for such fiscal year. 
(c)Applications 
(1)Submission to the secretaryTo be eligible to receive a grant under subsection (a), a project sponsor or unified funding agency in a geographic area shall submit an application to the Secretary at such time and in such manner as the Secretary may require, and containing such information as the Secretary determines necessary— 
(A)to determine compliance with the program requirements and selection criteria under this subtitle; and 
(B)to establish priorities for funding projects in the geographic area. 
(2)Announcement of awards 
(A)In generalExcept as provided in subparagraph (B), the Secretary shall announce, within 5 months after the last date for the submission of applications described in this subsection for a fiscal year, the grants conditionally awarded under subsection (a) for that fiscal year. 
(B)TransitionFor a period of up to 2 years beginning after the effective date under section 503 of the Homeless Emergency Assistance and Rapid Transition to Housing Act of 2008, the Secretary shall announce, within 6 months after the last date for the submission of applications described in this subsection for a fiscal year, the grants conditionally awarded under subsection (a) for that fiscal year. 
(d)Obligation, distribution, and utilization of funds 
(1)Requirements for obligation 
(A)In generalNot later than 9 months after the announcement referred to in subsection (c)(2), each recipient or project sponsor shall meet all requirements for the obligation of those funds, including site control, matching funds, and environmental review requirements, except as provided in subparagraphs (B) and (C). 
(B)Acquisition, rehabilitation, or constructionNot later than 24 months after the announcement referred to in subsection (c)(2), each recipient or project sponsor seeking the obligation of funds for acquisition of housing, rehabilitation of housing, or construction of new housing for a grant announced under subsection (c)(2) shall meet all requirements for the obligation of those funds, including site control, matching funds, and environmental review requirements. 
(C)ExtensionsAt the discretion of the Secretary, and in compelling circumstances, the Secretary may extend the date by which a recipient or project sponsor shall meet the requirements described in subparagraphs (A) and (B) if the Secretary determines that compliance with the requirements was delayed due to factors beyond the reasonable control of the recipient or project sponsor. Such factors may include difficulties in obtaining site control for a proposed project, completing the process of obtaining secure financing for the project, obtaining approvals from State or local governments, or completing the technical submission requirements for the project. 
(2)ObligationNot later than 45 days after a recipient or project sponsor meets the requirements described in paragraph (1), the Secretary shall obligate the funds for the grant involved. 
(3)DistributionA recipient that receives funds through such a grant— 
(A)shall distribute the funds to project sponsors (in advance of expenditures by the project sponsors); and 
(B)shall distribute the appropriate portion of the funds to a project sponsor not later than 45 days after receiving a request for such distribution from the project sponsor. 
(4)Expenditure of fundsThe Secretary may establish a date by which funds made available through a grant announced under subsection (c)(2) for a homeless assistance project shall be entirely expended by the recipient or project sponsors involved. The date established under this paragraph shall not occur before the expiration of the 24-month period beginning on the date that funds are obligated for activities described under paragraphs (1) or (2) of section 423(a). The Secretary shall recapture the funds not expended by such date. The Secretary shall reallocate the funds for another homeless assistance and prevention project that meets the requirements of this subtitle to be carried out, if possible and appropriate, in the same geographic area as the area served through the original grant. 
(e)Renewal funding for unsuccessful applicantsThe Secretary may renew funding for a specific project previously funded under this subtitle that the Secretary determines meets the purposes of this subtitle, and was included as part of a total application that met the criteria of subsection (c), even if the application was not selected to receive grant assistance. The Secretary may renew the funding for a period of not more than 1 year, and under such conditions as the Secretary determines to be appropriate. 
(f)Considerations in determining renewal fundingWhen providing renewal funding for leasing, operating costs, or rental assistance for permanent housing, the Secretary shall make adjustments proportional to increases in the fair market rents in the geographic area. 
(g)More than 1 application for a geographic areaIf more than 1 collaborative applicant applies for funds for a geographic area, the Secretary shall award funds to the collaborative applicant with the highest score based on the selection criteria set forth in section 427. 
(h)Coordination with low income housing creditAssistance under this subtitle is intended to facilitate the utilization of Low Income Housing Credits under section 42 of the Internal Revenue Code of 1986. 
(i)Appeals 
(1)In generalThe Secretary shall establish a timely appeal procedure for grant amounts awarded or denied under this subtitle pursuant to a collaborative application or solo application for funding. 
(2)ProcessThe Secretary shall ensure that the procedure permits appeals submitted by entities carrying out homeless housing and services projects (including emergency shelters and homelessness prevention programs), and all other applicants under this subtitle. 
(j)Solo ApplicantsA solo applicant may submit an application to the Secretary for a grant under subsection (a) and be awarded such grant on the same basis as such grants are awarded to other applicants based on the criteria described in section 427, but only if the Secretary determines that the solo applicant has attempted to participate in the continuum of care process but was not permitted to participate in a reasonable manner. The Secretary may award such grants directly to such applicants in a manner determined to be appropriate by the Secretary. 
(k)Flexibility To serve persons defined as homeless under other Federal laws 
(1)In generalA collaborative applicant may use up to 10 percent of funds awarded under title III (continuum of care funding) for any of the types of eligible activities specified in paragraphs (1) through (7) of section 423(a) to serve families with children and youth defined as homeless under other Federal statutes, provided that the applicant demonstrates that the use of such funds is of an equal or greater priority or is equally or more cost effective in meeting the overall goals and objectives of the plan submitted under section 427(b)(1)(B), especially with respect to children and unaccompanied youth. 
(2)LimitationsThe 10 percent limitation under paragraph (1) shall not apply to collaborative applicants in which the rate of homelessness, as calculated under section 427(b)(3), is less than one-tenth of 1 percent of total population.. 
302.Eligible activitiesThe McKinney-Vento Homeless Assistance Act is amended by striking section 423 (42 U.S.C. 11383) and inserting the following new section: 
 
423.Eligible activities 
(a)In GeneralGrants awarded under section 422 to qualified applicants shall be used to carry out projects that serve homeless individuals or families that consist of one or more of the following eligible activities: 
(1)Construction of new housing units to provide transitional or permanent housing. 
(2)Acquisition or rehabilitation of a structure to provide transitional or permanent housing, other than emergency shelter, or to provide supportive services. 
(3)Leasing of property, or portions of property, not owned by the recipient or project sponsor involved, for use in providing transitional or permanent housing, or providing supportive services. 
(4)Provision of rental assistance to provide transitional or permanent housing to eligible persons. The rental assistance may include tenant-based, project-based, or sponsor-based rental assistance. Project-based rental assistance, sponsor-based rental assistance, and operating cost assistance contracts carried out by project sponsors receiving grants under this section may, at the discretion of the applicant and the project sponsor, have an initial term of 15 years, with assistance for the first 5 years paid with funds authorized for appropriation under this Act, and assistance for the remainder of the term treated as a renewal of an expiring contract as provided in section 408(b). Project-based rental assistance may include rental assistance to preserve existing permanent supportive housing for homeless individuals and families. 
(5)Payment of operating costs for housing units assisted under this subtitle or for the preservation of housing that will serve homeless individuals and families and for which another form of assistance is expiring or otherwise no longer available. 
(6)Supportive services for individuals and families who are currently homeless, who have been homeless in the prior six months but are currently residing in permanent housing, or who were previously homeless and are currently residing in permanent supportive housing. 
(7)Provision of rehousing services, including housing search, mediation or outreach to property owners, credit repair, providing security or utility deposits, rental assistance for a final month at a location, assistance with moving costs, or other activities that— 
(A)are effective at moving homeless individuals and families immediately into housing; or 
(B)may benefit individuals and families who in the prior 6 months have been homeless, but are currently residing in permanent housing. 
(8)In the case of a collaborative applicant that is a legal entity, performance of the duties described under section 402(f)(3). 
(9)Operation of, participation in, and ensuring consistent participation by project sponsors in, a community-wide homeless management information system. 
(10)In the case of a collaborative applicant that is a legal entity, payment of administrative costs related to meeting the requirements described in paragraphs (1) and (2) of section 402(f), for which the collaborative applicant may use not more than 3 percent of the total funds made available in the geographic area under this subtitle for such costs. 
(11)In the case of a collaborative applicant that is a unified funding agency under section 402(g), payment of administrative costs related to meeting the requirements of that section, for which the unified funding agency may use not more than 3 percent of the total funds made available in the geographic area under this subtitle for such costs, in addition to funds used under paragraph (10). 
(12)Payment of administrative costs to project sponsors, for which each project sponsor may use not more than 10 percent of the total funds made available to that project sponsor through this subtitle for such costs. 
(b)Minimum Grant TermsThe Secretary may impose minimum grant terms of up to 5 years for new projects providing permanent housing. 
(c)Use Restrictions 
(1)Acquisition, rehabilitation, and new constructionA project that consists of activities described in paragraph (1) or (2) of subsection (a) shall be operated for the purpose specified in the application submitted for the project under section 422 for not less than 20 years. 
(2)Other activitiesA project that consists of activities described in any of paragraphs (3) through (12) of subsection (a) shall be operated for the purpose specified in the application submitted for the project under section 422 for the duration of the grant period involved. 
(3)ConversionIf the recipient or project sponsor carrying out a project that provides transitional or permanent housing submits a request to the Secretary to carry out instead a project for the direct benefit of low-income persons, and the Secretary determines that the initial project is no longer needed to provide transitional or permanent housing, the Secretary may approve the project described in the request and authorize the recipient or project sponsor to carry out that project. 
(d)Repayment of Assistance and Prevention of Undue Benefits 
(1)RepaymentIf a recipient or project sponsor receives assistance under section 422 to carry out a project that consists of activities described in paragraph (1) or (2) of subsection (a) and the project ceases to provide transitional or permanent housing— 
(A)earlier than 10 years after operation of the project begins, the Secretary shall require the recipient or project sponsor to repay 100 percent of the assistance; or 
(B)not earlier than 10 years, but earlier than 20 years, after operation of the project begins, the Secretary shall require the recipient or project sponsor to repay 10 percent of the assistance for each of the years in the 20-year period for which the project fails to provide that housing. 
(2)Prevention of undue benefitsExcept as provided in paragraph (3), if any property is used for a project that receives assistance under subsection (a) and consists of activities described in paragraph (1) or (2) of subsection (a), and the sale or other disposition of the property occurs before the expiration of the 20-year period beginning on the date that operation of the project begins, the recipient or project sponsor who received the assistance shall comply with such terms and conditions as the Secretary may prescribe to prevent the recipient or project sponsor from unduly benefitting from such sale or disposition. 
(3)ExceptionA recipient or project sponsor shall not be required to make the repayments, and comply with the terms and conditions, required under paragraph (1) or (2) if— 
(A)the sale or disposition of the property used for the project results in the use of the property for the direct benefit of very low-income persons; 
(B)all of the proceeds of the sale or disposition are used to provide transitional or permanent housing meeting the requirements of this subtitle; 
(C)project-based rental assistance or operating cost assistance from any Federal program or an equivalent State or local program is no longer made available and the project is meeting applicable performance standards, provided that the portion of the project that had benefitted from such assistance continues to meet the tenant income and rent restrictions for low-income units under section 42(g) of the Internal Revenue Code of 1986; or 
(D)there are no individuals and families in the geographic area who are homeless, in which case the project may serve individuals and families at risk of homelessness. 
(e)Staff trainingThe Secretary may allow reasonable costs associated with staff training to be included as part of the activities described in subsection (a). 
(f)Eligibility for permanent housingAny project that receives assistance under subsection (a) and that provides project-based or sponsor-based permanent housing for homeless individuals or families with a disability, including projects that meet the requirements of subsection (a) and subsection (d)(2)(A) of section 428 may also serve individuals who had previously met the requirements for such project prior to moving into a different permanent housing project. 
(g)Administration of rental assistanceProvision of permanent housing rental assistance shall be administered by a State, unit of general local government, or public housing agency.. 
303.High performing communities The McKinney-Vento Homeless Assistance Act is amended by striking section 424 (42 U.S.C. 11384) and inserting the following: 
 
424.Incentives for high-performing communities 
(a)Designation as a High-Performing Community 
(1)In generalThe Secretary shall designate, on an annual basis, which collaborative applicants represent high-performing communities. 
(2)ConsiderationIn determining whether to designate a collaborative applicant as a high-performing community under paragraph (1), the Secretary shall establish criteria to ensure that the requirements described under paragraphs (1)(B) and (2)(B) of subsection (d) are measured by comparing homeless individuals and families under similar circumstances, in order to encourage projects in the geographic area to serve homeless individuals and families with more severe barriers to housing stability. 
(3)2-year phase inIn each of the first 2 years after the effective date under section 503 of the Homeless Emergency Assistance and Rapid Transition to Housing Act of 2008, the Secretary shall designate not more than 10 collaborative applicants as high-performing communities. 
(4)Excess of qualified applicantsIf, during the 2-year period described under paragraph (2), more than 10 collaborative applicants could qualify to be designated as high-performing communities, the Secretary shall designate the 10 that have, in the discretion of the Secretary, the best performance based on the criteria described under subsection (d). 
(5)Time limit on designationThe designation of any collaborative applicant as a high-performing community under this subsection shall be effective only for the year in which such designation is made. The Secretary, on an annual basis, may renew any such designation. 
(b)Application 
(1)In generalA collaborative applicant seeking designation as a high-performing community under subsection (a) shall submit an application to the Secretary at such time, and in such manner as the Secretary may require. 
(2)Content of applicationIn any application submitted under paragraph (1), a collaborative applicant shall include in such application— 
(A)a report showing how any money received under this subtitle in the preceding year was expended; and 
(B)information that such applicant can meet the requirements described under subsection (d). 
(3)Publication of applicationThe Secretary shall— 
(A)publish any report or information submitted in an application under this section in the geographic area represented by the collaborative applicant; and 
(B)seek comments from the public as to whether the collaborative applicant seeking designation as a high-performing community meets the requirements described under subsection (d). 
(c)Use of fundsFunds awarded under section 422(a) to a project sponsor who is located in a high-performing community may be used— 
(1)for any of the eligible activities described in section 423; or 
(2)for any of the eligible activities described in paragraphs (4) and (5) of section 415(a). 
(d)Definition of high-performing communityFor purposes of this section, the term high-performing community means a geographic area that demonstrates through reliable data that all five of the following requirements are met for that geographic area: 
(1)Term of homelessnessThe mean length of episodes of homelessness for that geographic area— 
(A)is less than 20 days; or 
(B)for individuals and families in similar circumstances in the preceding year was at least 10 percent less than in the year before. 
(2)Families leaving homelessnessOf individuals and families— 
(A)who leave homelessness, fewer than 5 percent of such individuals and families become homeless again at any time within the next 2 years; or 
(B)in similar circumstances who leave homelessness, the percentage of such individuals and families who become homeless again within the next 2 years has decreased by at least 20 percent from the preceding year. 
(3)Community actionThe communities that compose the geographic area have— 
(A)actively encouraged homeless individuals and families to participate in homeless assistance services available in that geographic area; and 
(B)included each homeless individual or family who sought homeless assistance services in the data system used by that community for determining compliance with this subsection. 
(4)Effectiveness of previous activitiesIf recipients in the geographic area have used funding awarded under section 422(a) for eligible activities described under section 415(a) in previous years based on the authority granted under subsection (c), that such activities were effective at reducing the number of individuals and families who became homeless in that community. 
(5)Flexibility to serve persons defined as homeless under other Federal lawsWith respect to collaborative applicants exercising the authority under section 422(k) to serve homeless families with children and youth defined as homeless under other Federal statutes, effectiveness in achieving the goals and outcomes identified in subsection 427(b)(1)(F) according to such standards as the Secretary shall promulgate.  
(e)Cooperation among entitiesA collaborative applicant designated as a high-performing community under this section shall cooperate with the Secretary in distributing information about successful efforts within the geographic area represented by the collaborative applicant to reduce homelessness.. 
304.Program requirementsSection 426 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11386) is amended— 
(1)by striking subsections (a), (b), and (c) and inserting the following: 
 
(a)Site controlThe Secretary shall require that each application include reasonable assurances that the applicant will own or have control of a site for the proposed project not later than the expiration of the 12-month period beginning upon notification of an award for grant assistance, unless the application proposes providing supportive housing assistance under section 423(a)(3) or housing that will eventually be owned or controlled by the families and individuals served. An applicant may obtain ownership or control of a suitable site different from the site specified in the application. If any recipient or project sponsor fails to obtain ownership or control of the site within 12 months after notification of an award for grant assistance, the grant shall be recaptured and reallocated under this subtitle. 
(b)Required agreementsThe Secretary may not provide assistance for a proposed project under this subtitle unless the collaborative applicant involved agrees— 
(1)to ensure the operation of the project in accordance with the provisions of this subtitle; 
(2)to monitor and report to the Secretary the progress of the project; 
(3)to ensure, to the maximum extent practicable, that individuals and families experiencing homelessness are involved, through employment, provision of volunteer services, or otherwise, in constructing, rehabilitating, maintaining, and operating facilities for the project and in providing supportive services for the project; 
(4)to require certification from all project sponsors that— 
(A)they will maintain the confidentiality of records pertaining to any individual or family provided family violence prevention or treatment services through the project; 
(B)that the address or location of any family violence shelter project assisted under this subtitle will not be made public, except with written authorization of the person responsible for the operation of such project; 
(C)they will establish policies and practices that are consistent with, and do not restrict the exercise of rights provided by, subtitle B of title VII, and other laws relating to the provision of educational and related services to individuals and families experiencing homelessness; 
(D)in the case of programs that provide housing or services to families, they will designate a staff person to be responsible for ensuring that children being served in the program are enrolled in school and connected to appropriate services in the community, including early childhood programs such as Head Start, part C of the Individuals with Disabilities Education Act, and programs authorized under subtitle B of title VII of this Act (42 U.S.C. 11431 et seq.); and 
(E)they will provide data and reports as required by the Secretary pursuant to the Act; 
(5)if a collaborative applicant is a unified funding agency under section 402(g) and receives funds under subtitle C to carry out the payment of administrative costs described in section 423(a)(11), to establish such fiscal control and fund accounting procedures as may be necessary to assure the proper disbursal of, and accounting for, such funds in order to ensure that all financial transactions carried out with such funds are conducted, and records maintained, in accordance with generally accepted accounting principles; 
(6)to monitor and report to the Secretary the provision of matching funds as required by section 430; 
(7)to take the educational needs of children into account when families are placed in emergency or transitional shelter and will, to the maximum extent practicable, place families with children as close as possible to their school of origin so as not to disrupt such children's education; and 
(8)to comply with such other terms and conditions as the Secretary may establish to carry out this subtitle in an effective and efficient manner.; 
(2)by redesignating subsection (d) as subsection (c); 
(3)in the first sentence of subsection (c) (as so redesignated by paragraph (2) of this subsection), by striking recipient and inserting recipient or project sponsor; 
(4)by striking subsection (e); 
(5)by redesignating subsections (f), (g), and (h), as subsections (d), (e), and (f), respectively; 
(6)in the first sentence of subsection (e) (as so redesignated by paragraph (5) of this section), by striking recipient each place it appears and inserting recipient or project sponsor; 
(7)by striking subsection (i); and 
(8)by redesignating subsection (j) as subsection (g). 
305.Selection criteria, allocation amounts, and fundingThe McKinney-Vento Homeless Assistance Act is amended— 
(1)by repealing section 429 (42 U.S.C. 11389); 
(2)by redesignating sections 427 and 428 (42 U.S.C. 11387, 11388) as sections 432 and 433, respectively; and 
(3)by inserting after section 426 the following new sections: 
 
427.Selection criteria 
(a)In generalThe Secretary shall award funds to recipients through a national competition between geographic areas based on criteria established by the Secretary. 
(b)Required criteria 
(1)In generalThe criteria established under subsection (a) shall include— 
(A)the previous performance of the recipient regarding homelessness, including performance related to funds provided under section 412 (except that recipients applying from geographic areas where no funds have been awarded under this subtitle, or under subtitles C, D, E, or F of title IV of this Act, as in effect prior to the date of the enactment of the Homeless Emergency Assistance and Rapid Transition to Housing Act of 2008, shall receive full credit for performance under this subparagraph), measured by criteria that shall be announced by the Secretary, that shall take into account barriers faced by individual homeless people, and that shall include— 
(i)the length of time individuals and families remain homeless; 
(ii)the extent to which individuals and families who leave homelessness experience additional spells of homelessness; 
(iii)the thoroughness of grantees in the geographic area in reaching homeless individuals and families; 
(iv)overall reduction in the number of homeless individuals and families; 
(v)jobs and income growth for homeless individuals and families; 
(vi)success at reducing the number of individuals and families who become homeless; 
(vii)other accomplishments by the recipient related to reducing homelessness; and 
(viii)for collaborative applicants that have exercised the authority under section 422(k) to serve families with children and youth defined as homeless under other Federal statutes, success in achieving the goals and outcomes identified in section 427(b)(1)(F); 
(B)the plan of the recipient, which shall describe— 
(i)how the number of individuals and families who become homeless will be reduced in the community; 
(ii)how the length of time that individuals and families remain homeless will be reduced; 
(iii)how the recipient will collaborate with local education authorities to assist in the identification of individuals and families who become or remain homeless and are informed of their eligibility for services under subtitle B of title VII of this Act (42 U.S.C. 11431 et seq.);  
(iv)the extent to which the recipient will— 
(I)address the needs of all relevant subpopulations; 
(II)incorporate comprehensive strategies for reducing homelessness, including the interventions referred to in section 428(d); 
(III)set quantifiable performance measures; 
(IV)set timelines for completion of specific tasks; 
(V)identify specific funding sources for planned activities; and 
(VI)identify an individual or body responsible for overseeing implementation of specific strategies; and 
(v)whether the recipient proposes to exercise authority to use funds under section 422(k), and if so, how the recipient will achieve the goals and outcomes identified in section 427(b)(1)(F); 
(C)the methodology of the recipient used to determine the priority for funding local projects under section 422(c)(1), including the extent to which the priority-setting process— 
(i)uses periodically collected information and analysis to determine the extent to which each project has resulted in rapid return to permanent housing for those served by the project, taking into account the severity of barriers faced by the people the project serves; 
(ii)considers the full range of opinions from individuals or entities with knowledge of homelessness in the geographic area or an interest in preventing or ending homelessness in the geographic area; 
(iii)is based on objective criteria that have been publicly announced by the recipient; and 
(iv)is open to proposals from entities that have not previously received funds under this subtitle; 
(D)the extent to which the amount of assistance to be provided under this subtitle to the recipient will be supplemented with resources from other public and private sources, including mainstream programs identified by the Government Accountability Office in the two reports described in section 203(a)(7); 
(E)demonstrated coordination by the recipient with the other Federal, State, local, private, and other entities serving individuals and families experiencing homelessness and at risk of homelessness in the planning and operation of projects; 
(F)for collaborative applicants exercising the authority under section 422(k) to serve homeless families with children and youth defined as homeless under other Federal statutes, program goals and outcomes, which shall include— 
(i)preventing homelessness among the subset of such families with children and youth who are at highest risk of becoming homeless, as such term is defined for purposes of this title; or 
(ii)achieving independent living in permanent housing among such families with children and youth, especially those who have a history of doubled-up and other temporary housing situations or are living in a temporary housing situation due to lack of available and appropriate emergency shelter, through the provision of eligible assistance that directly contributes to achieving such results including assistance to address chronic disabilities, chronic physical health or mental health conditions, substance addiction, histories of domestic violence or childhood abuse, or multiple barriers to employment; and 
(G)such other factors as the Secretary determines to be appropriate to carry out this subtitle in an effective and efficient manner. 
(2)Additional criteriaIn addition to the criteria required under paragraph (1), the criteria established under paragraph (1) shall also include the need within the geographic area for homeless services, determined as follows and under the following conditions: 
(A)NoticeThe Secretary shall inform each collaborative applicant, at a time concurrent with the release of the notice of funding availability for the grants, of the pro rata estimated grant amount under this subtitle for the geographic area represented by the collaborative applicant. 
(B)Amount 
(i)BasisSuch estimated grant amount shall be based on a percentage of the total funds available, or estimated to be available, to carry out this subtitle for any fiscal year that is equal to the percentage of the total amount available for section 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306) for the prior fiscal year that— 
(I)was allocated to all metropolitan cities and urban counties within the geographic area represented by the collaborative applicant; or 
(II)would have been distributed to all counties within such geographic area that are not urban counties, if the 30 percent portion of the allocation to the State involved (as described in subsection (d)(1) of that section 106) for that year had been distributed among the counties that are not urban counties in the State in accordance with the formula specified in that subsection (with references in that subsection to nonentitlement areas considered to be references to those counties). 
(ii)AdjustmentIn computing the estimated grant amount, the Secretary shall adjust the estimated grant amount determined pursuant to clause (i) to ensure that— 
(I)75 percent of the total funds available, or estimated to be available, to carry out this subtitle for any fiscal year are allocated to the metropolitan cities and urban counties that received a direct allocation of funds under section 413 for the prior fiscal year; and 
(II)25 percent of the total funds available, or estimated to be available, to carry out this subtitle for any fiscal year are allocated— 
(aa)to the metropolitan cities and urban counties that did not receive a direct allocation of funds under section 413 for the prior fiscal year; and 
(bb)to counties that are not urban counties. 
(iii)Combinations or consortiaFor any collaborative applicant that represents a combination or consortium of cities or counties, the estimated grant amount shall be the sum of the estimated grant amounts for the cities or counties represented by the collaborative applicant. 
(3)Homelessness countsThe Secretary shall not require that communities conduct an actual count of homeless people other than those described in paragraphs (1) through (4) of section 103(a) of this Act (42 U.S.C. 11302(a)). 
(c)AdjustmentsThe Secretary may adjust the formula described in subsection (b)(2) as necessary— 
(1)to ensure that each collaborative applicant has sufficient funding to renew all qualified projects for at least one year; and 
(2)to ensure that collaborative applicants are not discouraged from replacing renewal projects with new projects that the collaborative applicant determines will better be able to meet the purposes of this Act. 
428.Allocation of amounts and incentives for specific eligible activities 
(a)Minimum allocation for permanent housing for homeless individuals and families with disabilities 
(1)In generalFrom the amounts made available to carry out this subtitle for a fiscal year, a portion equal to not less than 30 percent of the sums made available under section 408, not including amounts described in section 408(b), shall be used for new permanent housing for homeless individuals with disabilities and homeless families that include such an individual who is an adult or a minor head of household if no adult is present in the household. 
(2)CalculationIn calculating the portion of the amount described in paragraph (1) that is used for activities that are described in paragraph (1), the Secretary shall not count funds made available to renew contracts for existing projects under section 408(b). 
(3)AdjustmentsThe 30 percent figure in paragraph (1) shall be reduced as follows: 
(A)Proportionately based on need under section 427(b)(2) in geographic areas for which subsection (e) applies in regard to subsection (d)(2)(A); and 
(B)by two percentage points for every three percentage points above 35 percent of the amount of funding provided under subtitle B and this subtitle that is needed to renew existing grants for one year, other than those provided for under section 429. 
(4)TerminationThe requirement established in paragraph (1) shall terminate upon a finding by the Secretary that since the beginning of 2001 at least 150,000 new units of permanent housing for homeless individuals and families with disabilities have been funded under this subtitle. 
(b)Set-aside for permanent housing for homeless families with childrenFrom the amounts made available to carry out this subtitle for a fiscal year, a portion equal to not less than 10 percent of the sums made available to carry out subtitle B and this subtitle for that fiscal year shall be used to provide or secure permanent housing for homeless families with children. 
(c)Treatment of Amounts for Permanent or Transitional HousingNothing in this Act may be construed to establish a limit on the amount of funding that an applicant may request under this subtitle for acquisition, construction, or rehabilitation activities for the development of permanent housing or transitional housing. 
(d)Incentives for proven strategies 
(1)In generalThe Secretary shall provide bonuses or other incentives to geographic areas for using funding under this subtitle for activities that have been proven to be effective at reducing homelessness generally, reducing homelessness for a specific subpopulation, or achieving homeless prevention and independent living goals as set forth in section 427(b)(1)(F). 
(2)Rule of constructionFor purposes of this subsection, activities that have been proven to be effective at reducing homelessness generally or reducing homelessness for a specific subpopulation includes— 
(A)permanent supportive housing for chronically homeless individuals and families; 
(B)for homeless families, rapid rehousing services, short-term flexible subsidies to overcome barriers to rehousing, support services concentrating on improving incomes to pay rent, coupled with performance measures emphasizing rapid and permanent rehousing and with leveraging funding from mainstream family service systems such as Temporary Assistance for Needy Families and Child Welfare services; and 
(C)any other activity determined by the Secretary, based on research and after notice and comment to the public, to have been proven effective at reducing homelessness generally, reducing homelessness for a specific subpopulation, or achieving homeless prevention and independent living goals as set forth in section 427(b)(1)(F). 
(3)Balance of incentives for proven strategiesTo the extent practicable, in providing bonuses or incentives for proven strategies, the Secretary shall seek to maintain a balance among strategies targeting homeless individuals, families, and other subpopulations. The Secretary shall not implement bonuses or incentives that specifically discourage collaborative applicants from exercising their flexibility to serve families with children and youth defined as homeless under other Federal statutes. 
(e)Incentives for successful implementation of proven strategiesIf any geographic area demonstrates that it has fully implemented any of the activities described in subsection (d) for all homeless individuals and families or for all members of subpopulations for whom such activities are targeted, that geographic area shall receive the bonus or incentive provided under subsection (d), but may use such bonus or incentive for any eligible activity under either section 423 or paragraphs (4) and (5) of section 415(a) for homeless people generally or for the relevant subpopulation. 
429.Renewal funding and terms of assistance for permanent housing 
(a)In generalRenewal of permanent housing contracts, as provided under section 408(b), may be funded either under the appropriations account for this title or may be funded under the section 8 project-based rental assistance account, except that renewal under the project-based rental assistance account shall be contingent on sufficient funding in such account for the full year renewal of all project-based contracts expiring in such year. 
(b)RenewalsThe sums made available under section 408(b) shall be available for the renewal of contracts in the case of tenant-based assistance, successive one-year terms, and in the case of project-based assistance, successive terms of up to 15 years at the discretion of the applicant or project sponsor and subject to the availability of annual appropriations, for rental assistance and housing operation costs associated with permanent housing projects funded under this subtitle, or under subtitle C or F (as in effect on the day before the effective date under section 503 of the Homeless Emergency Assistance and Rapid Transition to Housing Act of 2008). The Secretary shall determine whether to renew a contract for such a permanent housing project on the basis of certification by the collaborative applicant for the geographic area that— 
(1)there is a demonstrated need for the project; and 
(2)the project complies with program requirements and appropriate standards of housing quality and habitability, as determined by the Secretary. 
(c)ConstructionNothing in this section shall be construed as prohibiting the Secretary from renewing contracts under this subtitle in accordance with criteria set forth in a provision of this subtitle other than this section. 
430.Matching funding 
(a)In generalA collaborative applicant in a geographic area in which funds are awarded under this subtitle shall specify contributions from any source other than a grant awarded under this subtitle, including renewal funding of projects assisted under subtitles C, D, and F of this title as in effect before the effective date under section 503 of the Homeless Emergency Assistance and Rapid Transition to Housing Act of 2008, that shall be made available in the geographic area in an amount equal to not less than 25 percent of the funds provided to recipients in the geographic area, except that grants for leasing shall not be subject to any match requirement. 
(b)Limitations on in-kind matchThe cash value of services provided to the residents or clients of a project sponsor by an entity other than the project sponsor may count toward the contributions in subsection (a) only when documented by a memorandum of understanding between the project sponsor and the other entity that such services will be provided. 
(c)Countable activitiesThe contributions required under subsection (a) may consist of— 
(1)funding for any eligible activity described under section 423; and 
(2)subject to subsection (b), in-kind provision of services of any eligible activity described under section 423. 
431.Appeal procedure 
(a)In GeneralWith respect to funding under this subtitle, if certification of consistency with the consolidated plan pursuant to section 403 is withheld from an applicant who has submitted an application for that certification, such applicant may appeal such decision to the Secretary. 
(b)ProcedureThe Secretary shall establish a procedure to process the appeals described in subsection (a). 
(c)DeterminationNot later than 45 days after the date of receipt of an appeal described in subsection (a), the Secretary shall determine if certification was unreasonably withheld. If such certification was unreasonably withheld, the Secretary shall review such application and determine if such applicant shall receive funding under this subtitle.. 
306.ResearchThere is authorized to be appropriated $8,000,000, for each of fiscal years 2010, 2011, 2012, and 2013, for research into the efficacy of interventions for homeless families, to be expended by the Secretary of Housing and Urban Development over the 3 years at 3 different sites to provide services for homeless families and evaluate the effectiveness of such services.
IVRural housing stability assistance program 
401.Rural housing stability assistanceSubtitle G of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11408 et seq.) is amended— 
(1)by striking the subtitle heading and inserting the following: 
 
GRural housing stability assistance program; and 
(2)in section 491— 
(A)by striking the section heading and inserting Rural housing stability grant program.; 
(B)in subsection (a)— 
(i)by striking rural homelessness grant program and inserting rural housing stability grant program; 
(ii)by inserting in lieu of grants under subtitle C after eligible organizations; and 
(iii)by striking paragraphs (1), (2), and (3), and inserting the following: 
 
(1)rehousing or improving the housing situations of individuals and families who are homeless or at risk of homelessness in the geographic area; 
(2)stabilizing the housing of individuals and families who are in imminent danger of losing housing; and 
(3)improving the ability of the lowest-income residents of the community to afford stable housing.; 
(C)in subsection (b)(1)— 
(i)by redesignating subparagraphs (E), (F), and (G) as subparagraphs (I), (J), and (K), respectively; and 
(ii)by striking subparagraph (D) and inserting the following: 
 
(D)construction of new housing units to provide transitional or permanent housing to homeless individuals and families and individuals and families at risk of homelessness; 
(E)acquisition or rehabilitation of a structure to provide supportive services or to provide transitional or permanent housing, other than emergency shelter, to homeless individuals and families and individuals and families at risk of homelessness; 
(F)leasing of property, or portions of property, not owned by the recipient or project sponsor involved, for use in providing transitional or permanent housing to homeless individuals and families and individuals and families at risk of homelessness, or providing supportive services to such homeless and at-risk individuals and families; 
(G)provision of rental assistance to provide transitional or permanent housing to homeless individuals and families and individuals and families at risk of homelessness, such rental assistance may include tenant-based or project-based rental assistance; 
(H)payment of operating costs for housing units assisted under this title;;  
(D)in subsection (b)(2), by striking appropriated and inserting transferred; 
(E)in subsection (c)— 
(i)in paragraph (1)(A), by striking appropriated and inserting transferred; and 
(ii)in paragraph (3), by striking appropriated and inserting transferred; 
(F)in subsection (d)— 
(i)in paragraph (5), by striking ; and and inserting a semicolon; 
(ii)in paragraph (6)— 
(I)by striking an agreement and all that follows through families and inserting the following: a description of how individuals and families who are homeless or who have the lowest incomes in the community will be involved by the organization; and 
(II)by striking the period at the end, and inserting a semicolon; and 
(iii)by adding at the end the following: 
 
(7)a description of consultations that took place within the community to ascertain the most important uses for funding under this section, including the involvement of potential beneficiaries of the project; and 
(8)a description of the extent and nature of homelessness and of the worst housing situations in the community.; 
(G)by striking subsections (f) and (g) and inserting the following: 
 
(f)Matching funding 
(1)In generalAn organization eligible to receive a grant under subsection (a) shall specify matching contributions from any source other than a grant awarded under this subtitle, that shall be made available in the geographic area in an amount equal to not less than 25 percent of the funds provided to recipients in the geographic area, except that grants for leasing shall not be subject to any match requirement. 
(2)Limitations on in-kind matchThe cash value of services provided to the beneficiaries or clients of an eligible organization by an entity other than the organization may count toward the contributions in paragraph (1) only when documented by a memorandum of understanding between the organization and the other entity that such services will be provided. 
(3)Countable activitiesThe contributions required under paragraph (1) may consist of— 
(A)funding for any eligible activity described under subsection (b); and 
(B)subject to paragraph (2), in-kind provision of services of any eligible activity described under subsection (b). 
(g)Selection criteriaThe Secretary shall establish criteria for selecting recipients of grants under subsection (a), including— 
(1)the participation of potential beneficiaries of the project in assessing the need for, and importance of, the project in the community; 
(2)the degree to which the project addresses the most harmful housing situations present in the community; 
(3)the degree of collaboration with others in the community to meet the goals described in subsection (a); 
(4)the performance of the organization in improving housing situations, taking account of the severity of barriers of individuals and families served by the organization; 
(5)for organizations that have previously received funding under this section, the extent of improvement in homelessness and the worst housing situations in the community since such funding began; 
(6)the need for such funds, as determined by the formula established under section 427(b)(2); and 
(7)any other relevant criteria as determined by the Secretary.; 
(H)in subsection (h)— 
(i)in paragraph (1)— 
(I)in paragraph (1)(A), by striking The and inserting Not later than 18 months after funding is first made available pursuant to the amendments made by title IV of the Homeless Emergency Assistance and Rapid Transition to Housing Act of 2008, the; and  
(II)by striking providing housing and other assistance to homeless persons and inserting meeting the goals described in subsection (a); 
(ii)in paragraph (1)(B), by striking address homelessness in rural areas and inserting meet the goals described in subsection (a) in rural areas; and 
(iii)in paragraph (2)— 
(I)by striking The and inserting Not later than 24 months after funding is first made available pursuant to the amendment made by title IV of the Homeless Emergency Assistance and Rapid Transition to Housing Act of 2008, the; 
(II)by striking , not later than 18 months after the date on which the Secretary first makes grants under the program,; and 
(III)by striking prevent and respond to homelessness and inserting meet the goals described in subsection (a); 
(I)in subsection (k)— 
(i)in paragraph (1), by striking rural homelessness grant program and inserting rural housing stability grant program; and 
(ii)in paragraph (2)(B)(ii), by striking rural census tract and inserting census tract where at least 75 percent of the population is rural; 
(J)in subsection (l)— 
(i)by striking the subsection heading and inserting Program funding.—; and 
(ii)by striking paragraph (1) and inserting the following: 
 
(1)In generalThe Secretary shall determine the total amount of funding attributable under section 427(b)(2) to meet the needs of any geographic area in the Nation that applies for funding under this section. The Secretary shall transfer any amounts determined under this subsection from the Community Homeless Assistance Program and consolidate such transferred amounts for grants under this section, except that the Secretary shall transfer an amount not less than 5 percent of the amount available under this subtitle for grants under this section.; and 
(K)by adding at the end the following: 
 
(m)Division of funds 
(1)Agreement among geographic areasIf the Secretary receives an application or applications to provide services in a geographic area under this subtitle, and also under subtitle C, the Secretary shall consult with all applicants from the geographic area to determine whether all agree to proceed under either this subtitle or under subtitle C. 
(2)Default if no agreementIf no agreement is reached under paragraph (1), the Secretary shall proceed under this subtitle or under subtitle C, depending on which results in the largest total grant funding to the geographic area..
402.GAO study of homelessness and homeless assistance in rural areas 
(a)Study and reportNot later than the expiration of the 12-month period beginning on the date of the enactment of this Act, the Comptroller General of the United States shall conduct a study to examine homelessness and homeless assistance in rural areas and rural communities and submit a report to the Congress on the findings and conclusion of the study. The report shall contain the following matters: 
(1)A general description of homelessness, including the range of living situations among homeless individuals and homeless families, in rural areas and rural communities of the United States, including tribal lands and colonias. 
(2)An estimate of the incidence and prevalence of homelessness among individuals and families in rural areas and rural communities of the United States. 
(3)An estimate of the number of individuals and families from rural areas and rural communities who migrate annually to non-rural areas and non-rural communities for homeless assistance. 
(4)A description of barriers that individuals and families in and from rural areas and rural communities encounter when seeking to access homeless assistance programs, and recommendations for removing such barriers. 
(5)A comparison of the rate of homelessness among individuals and families in and from rural areas and rural communities compared to the rate of homelessness among individuals and families in and from non-rural areas and non-rural communities. 
(6)A general description of homeless assistance for individuals and families in rural areas and rural communities of the United States. 
(7)A description of barriers that homeless assistance providers serving rural areas and rural communities encounter when seeking to access Federal homeless assistance programs, and recommendations for removing such barriers. 
(8)An assessment of the type and amount of Federal homeless assistance funds awarded to organizations serving rural areas and rural communities and a determination as to whether such amount is proportional to the distribution of homeless individuals and families in and from rural areas and rural communities compared to homeless individuals and families in non-rural areas and non-rural communities. 
(9)An assessment of the current roles of the Department of Housing and Urban Development, the Department of Agriculture, and other Federal departments and agencies in administering homeless assistance programs in rural areas and rural communities and recommendations for distributing Federal responsibilities, including homeless assistance program administration and grantmaking, among the departments and agencies so that service organizations in rural areas and rural communities are most effectively reached and supported. 
(b)Acquisition of supporting informationIn carrying out the study under this section, the Comptroller General shall seek to obtain views from the following persons: 
(1)The Secretary of Agriculture. 
(2)The Secretary of Housing and Urban Development. 
(3)The Secretary of Health and Human Services. 
(4)The Secretary of Education. 
(5)The Secretary of Labor. 
(6)The Secretary of Veterans Affairs. 
(7)The Executive Director of the United States Interagency Council on Homelessness. 
(8)Project sponsors and recipients of homeless assistance grants serving rural areas and rural communities. 
(9)Individuals and families in or from rural areas and rural communities who have sought or are seeking Federal homeless assistance services. 
(10)National advocacy organizations concerned with homelessness, rural housing, and rural community development. 
(c)Effective dateThis section shall take effect on the date of the enactment of this Act. 
VRepeals and Conforming Amendments 
501.RepealsSubtitles D, E, and F of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11391 et seq., 11401 et seq., and 11403 et seq.) are hereby repealed. 
502.Conforming amendments 
(a)Consolidated PlanSection 403(1) of the McKinney-Vento Homeless Assistance Act (as so redesignated by section 101(2) of this Act), is amended— 
(1)by striking current housing affordability strategy and inserting consolidated plan; and 
(2)by inserting before the comma the following: (referred to in such section as a comprehensive housing affordability strategy). 
(b)Persons Experiencing HomelessnessSection 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302), as amended by the preceding provisions of this Act, is further amended by adding at the end the following new subsection: 
 
(e)Persons Experiencing HomelessnessAny references in this Act to homeless individuals (including homeless persons) or homeless groups (including homeless persons) shall be considered to include, and to refer to, individuals experiencing homelessness or groups experiencing homelessness, respectively.. 
(c)Rural Housing Stability AssistanceTitle IV of the McKinney-Vento Homeless Assistance Act is amended by redesignating subtitle G (42 U.S.C. 11408 et seq.), as amended by the preceding provisions of this Act, as subtitle D. 
503.Effective dateExcept as specifically provided otherwise in this Act, this Act and the amendments made by this Act shall take effect on, and shall apply beginning on— 
(1)the expiration of the 18-month period beginning on the date of the enactment of this Act, or 
(2)the expiration of the 3-month period beginning upon publication by the Secretary of Housing and Urban Development of final regulations pursuant to section 504,whichever occurs first. 
504.Regulations 
(a)In generalNot later than 12 months after the date of the enactment of this Act, the Secretary of Housing and Urban Development shall promulgate regulations governing the operation of the programs that are created or modified by this Act. 
(b)Effective dateThis section shall take effect on the date of the enactment of this Act. 
505.Amendment to table of contentsThe table of contents in section 101(b) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 note) is amended by striking the item relating to the heading for title IV and all that follows through the item relating to section 492 and inserting the following new items: 
 
 
TITLE IV—HOUSING ASSISTANCE 
Subtitle A—General Provisions 
Sec. 401. Definitions.  
Sec. 402. Collaborative applicants. 
Sec. 403. Housing affordability strategy. 
Sec. 404. Preventing involuntary family separation. 
Sec. 405. Technical assistance. 
Sec. 406. Discharge coordination policy. 
Sec. 407. Protection of personally identifying information by victim service providers. 
Sec. 408. Authorization of appropriations. 
Subtitle B—Emergency Solutions Grants Program 
Sec. 411. Definitions.  
Sec. 412. Grant assistance. 
Sec. 413. Amount and allocation of assistance. 
Sec. 414. Allocation and distribution of assistance. 
Sec. 415. Eligible activities. 
Sec. 416. Responsibilities of recipients. 
Sec. 417. Administrative provisions. 
Sec. 418. Administrative costs. 
Subtitle C—Continuum of Care Program 
Sec. 421. Purposes. 
Sec. 422. Continuum of care applications and grants. 
Sec. 423. Eligible activities.  
Sec. 424. Incentives for high-performing communities. 
Sec. 425. Supportive services. 
Sec. 426. Program requirements. 
Sec. 427. Selection criteria. 
Sec. 428. Allocation of amounts and incentives for specific eligible activities.  
Sec. 429. Renewal funding and terms of assistance for permanent housing. 
Sec. 430. Matching funding. 
Sec. 431. Appeal procedure. 
Sec. 432. Regulations. 
Sec. 433. Reports to Congress. 
Subtitle D—Rural Housing Stability Assistance Program 
Sec. 491. Rural housing stability grant program. 
Sec. 492. Use of FHMA inventory for transitional housing for homeless persons and for turnkey housing..
 
 
October 2, 2008 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
